Citation Nr: 9921732	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for compression 
fracture of C3 with degenerative arthritis at C3-4, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted a 10 percent evaluation for a service-
connected cervical spine disability and from a January 1995 
rating determination in which the RO denied service 
connection for a fracture of C3 and possible ruptured disc at 
C3-C4.

This case was previously before the Board in February 1997 at 
which time it was remanded in order to determine the nature 
and severity of the veteran's disability of the cervical 
spine to include ascertaining whether there was a 
relationship between service connected degenerative arthritis 
at C3-4, evaluated as 10 percent disabling and a compression 
fracture of C3, for which service connection was sought.  

Following an orthopedic examination in October 1998, in a 
January 1999 rating action, the RO granted service connection 
for compression fracture of C3 and determined that the 
disability was part and parcel of the already service 
connected disability characterized as degenerative arthritis 
at C3-4.  A 40 percent evaluation was granted for a 
disability characterized as compression fracture of C3 with 
degenerative arthritis at C3-4.  

Although an increased evaluation of 40 percent has been 
recently granted for the veteran's disability of the cervical 
spine by rating action of January 1999, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  



Consequently, the issue of entitlement to an increased 
evaluation for service connected disability of the cervical 
spine remains in appellate status.  The Board also finds that 
intertwined with this matter is the issue of whether a 
separate evaluation is warranted for compression fracture of 
C3, inasmuch as that issue was initially raised separate and 
independent of the issue of entitlement to an increased 
evaluation for degenerative joint disease of the cervical 
spine, therefore that issue will also be addressed.

The Board also notes that the veteran's representative has 
raised the issues of entitlement to a 100 percent evaluation 
based on individual unemployability and a claim for an 
earlier effective date.  The record reflects that the issue 
of entitlement to a 100 percent evaluation based on 
individual unemployability was addressed in a January 1999 
rating action at which time it was deferred pending the 
adjudication of the claim of entitlement to service 
connection for a psychiatric disorder.  

It does not appear that any action has been taken with 
respect to that claim since that time.  With respect to the 
issue of entitlement to an earlier effective date "for any 
claim," the Board notes that clarification of the nature of 
the claim is required and notes that moreover, the RO has not 
addressed a claim for an earlier effective date, an appeal 
from such a decision would then necessarily not have been 
taken, and accordingly there is currently no claim of 
entitlement to an earlier effective date in appellate status.


FINDINGS OF FACT

A disability of the cervical spine is manifested by 
limitation of motion, radicular symptomatology, residuals of 
vertebral fracture, and evidence of demonstrable deformity of 
the vertebral body.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
compression fracture of C3 with degenerative arthritis at C3-
4 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Such evaluations also 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3. 

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  38 C.F.R. § 4.13 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a cervical nerve condition in November 
1979.

By rating action of October 1989, the RO granted service 
connection for mild degenerative changes of the cervical 
spine, for which a noncompensable evaluation was assigned 
under Diagnostic Codes 5290-5003.  The grant was based upon 
service medical records and the results of a VA examination 
conducted in August 1989.  

The service medical records revealed that the veteran 
complained of neck pain in 1979.  X-ray films taken of the 
spine in October 1979 showed evidence of minimal degenerative 
changes.  Upon post-service VA examination an impression of 
cervical disc disease by X-ray, was made.

The veteran's disability of the cervical spine was re-
evaluated by the RO in February 1994, at which time a 10 
percent evaluation was granted for degenerative joint disease 
of the cervical spine under Diagnostic Code 5290, based upon 
VA and private clinical evidence.

In May 1994, the RO received a VA medical statement dated in 
May 1994 in which it was noted that X-ray films showed an 
anterior wedge fracture of C3 with degenerative arthritic 
changes at the C3-4 interspace.  It was noted that no 
myelopathy was shown upon physical examination.

In a second VA medical statement dated in June 1994, it was 
noted that the veteran suffered from chronic neck pain.  A 
history of a fall in service was reported and it was noted 
that there was an anterior wedge fracture at C3, possibly 
related to the fall sustained in service.  It was stated that 
there was consequent disc disease at C3-4.  It was also 
reported that the veteran was at risk for aggravation of his 
neck pain given the underlying pathology, but that there was 
no neurologic compromise and no work limitation.  

A VA examination was conducted in September 1994 at which 
time the veteran complained of limited lateral motion in the 
neck, audible cracking and a recurring inability to bend 
and/or straighten the back.  X-ray films of the cervical 
spine revealed a ruptured disc at C3 and C4 with a 
straightening of the cervical spine and further injuries at 
the lower 2 or 3 levels.  An impression of mild degenerative 
disc disease at C3-4 with marked muscle spasm was recorded.  
Physical examination revealed muscle spasms in the posterior 
part of the neck and the upper edge of the trapezius.  Motion 
of the cervical spine was limited to left and right lateral 
bending of 30 degrees with pain, left and right lateral 
rotation of 40 degrees, flexion of 35 degrees and extension 
of 20 degrees.  A diagnosis of cervical discopathies was 
provided.

By rating action of January 1995, the RO denied an evaluation 
in excess of 10 percent for degenerative joint disease of the 
cervical spine and denied entitlement to service connection 
for fracture at C3 and possible ruptured disc at C3-4.  

The veteran presented testimony at a hearing held at the RO 
in May 1995 at which time the veteran testified that he 
experienced constant pain at various levels which fluctuated 
while he was on the job depending on activity level.  He 
stated that he was employed as a medical technician and 
indicated that he wore a neck brace occasionally at work and 
at home.  He testified that he experienced weakness and 
tiring of the neck and that he had on occasion missed work as 
a result of the neck disability, approximated as 50 times in 
a year.  He stated that he was prescribed medication 
consisting of Tylenol and Naprosyns and was also prescribed a 
cervical traction device, heating pad and cervical pillow by 
VA.  He stated that he occasionally experienced muscle spasms 
and tenderness in the neck.  He testified that the neck 
disability affected him when standing for long periods, 
reaching for things, while sleeping.  The veteran testified 
that he did not sustain a post-service injury to the cervical 
spine.  

In a June 1995 Supplemental Statement of the Case, the RO 
denied an evaluation in excess of 10 percent for degenerative 
joint disease of the cervical spine and denied entitlement to 
service connection for fracture at C3 and possible ruptured 
disc at C3-4.  

The case came before the Board in February 1997 at which time 
it was remanded in order to obtain additional evidence.

A VA medical statement dated in February 1997 indicated that 
there was limitation of cervical motion in all planes 
particularly in rotation to the right.  A diagnosis of acute 
and chronic cervical spondylosis with possible intermittent 
radicular involvement at C5.  It was noted that the cervical 
range of motion prevented the veteran from performing tasks 
involving neck extension and extremes of cervical rotation.

In March 1997, private medical records dated from 1990 to 
1996 were received which showed that the veteran was treated 
on several occasions during that time for neck pain and 
problems of the cervical spine.

VA medical records dated in 1997 showed that the veteran was 
seen for continued problems of the cervical spine.  An entry 
dated in July 1997 reflected that he wore a neck brace and 
that neck flexion and extension were within normal limits.  
Neck rotation of 45 percent on the left and 85 percent on the 
right was noted.  

A VA examination was conducted in August 1997.  The veteran 
complained of neck and low back pain.  An examination of the 
neck revealed that forward flexion was limited to about 20 
degrees, backward extension was limited to 15 degrees, 
lateral flexion was 30 degrees, and rotation was limited to 
45 degrees.  X-ray films of the cervical sine showed reversal 
of the lordosis and disc degeneration at C3-4.  A diagnosis 
of chronic neck and back pain was made.  In correspondence 
from the RO dated in October 1998 the veteran was notified 
that the August 1997 VA examination was determined to be 
insufficient for rating purposes and that another VA 
examination would be scheduled.

A private orthopedic examination was conducted in October 
1998.  The veteran gave a history of an injury resulting in 
neck pain in 1976.  He reported that over the years the neck 
pain had gradually worsened and that he had undergone 
physical therapy, taken medications, and currently used a 
cervical traction unit.  The veteran complained of pain in 
the neck with radiation to both arms and hands on the frontal 
aspect and neck pain aggravated by repetitive motions.  
Physical examination of the neck revealed limitation of 
motion with a firm endpoint.  There was some complaint of 
pain to a slight degree with forcing.  Range of motion 
testing showed flexion of 40 degrees, extension of 40 
degrees, bending to the right and left of 30 degrees, and 
rotation to the right and left of 65 degrees.  A diagnosis of 
cervical degenerative arthritis of C3-4 was made.  

Following the October 1998 examination, the examiner opined 
that the veteran sustained some type of injury in 1976 and 
probably sustained a compression of C3 to some extent which 
set the stage for the development of cervical degenerative 
disc disease at that level and along with this, reversal of 
the cervical curve in that area, resulting in limited 
cervical spine motion.  

The examiner opined that there was a causal relationship 
between the findings of degenerative changes in the cervical 
spine and an injury to the spine sustained in 1976 as noted 
in X-ray films.   

In a January 1999 rating action, the RO granted service 
connection for compression fracture of C3 and determined that 
it should be evaluated as part and parcel of the service 
connected degenerative arthritis at C3-4.  The RO also 
granted a 40 percent evaluation for compression fracture C3 
with degenerative arthritis C3-4 under Diagnostics Codes 
5285-5293.  

Analysis

Initially the Board finds that the veteran's claim for an 
increased evaluation for his disability of the cervical spine 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disability of the cervical spine (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the February 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The veteran is currently in receipt of a 40 percent 
evaluation for compression fracture of C3 with degenerative 
arthritis at C3-4, under Diagnostic Codes 5285-5293.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(1998).

Under Diagnostic Code 5285, a 60 percent evaluation may be 
assigned for residuals of vertebral fracture without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation may be assigned for 
residuals of vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  The notes following that Diagnostic 
Code specify that in all other cases the disability should be 
rated in accordance with definite limited motion or muscle 
spasm adding 10 percent for demonstrable deformity of 
vertebral body.  It is also noted that both under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms.  A 20 percent evaluation is assigned for moderate 
symptoms and recurring attacks.  A 40 percent evaluation is 
provided for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 evaluation is the 
maximum evaluation under this diagnostic code and requires 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The Board notes that the veteran's disability of the cervical 
spine was formerly rated under Diagnostic Code 5290 used for 
the evaluation of limitation of motion of the cervical spine.  
A 30 percent evaluation is the maximum schedular evaluation 
available under that Diagnostic Code contemplating severe 
limitation of motion of the cervical spine.  

Accordingly, given the 40 percent rating currently assigned 
the veteran's service-connected back disability, he will only 
be entitled to an increased rating under the Diagnostic Codes 
used to rate the back if: he has a fracture with cord 
involvement requiring long leg braces or being bedridden (100 
percent) or a fracture of the vertebra without cord 
involvement but leading to abnormal mobility requiring a neck 
brace (60 percent) (Diagnostic Code 5285); complete ankylosis 
of the spine at a favorable angle (60 percent) (Diagnostic 
Code 5286); or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293).  38 C.F.R. § 4.71a (1998).

Initially the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's spine is 
not ankylosed, application of 38 C.F.R. §4.71a, Diagnostic 
Code 5286 (1998) is not warranted.

The Board has considered whether the veteran's back 
disability warrants the assignment of a 60 percent evaluation 
under Diagnostic Code 5293.  Notably, the most probative 
evidence in this case, i.e., the most recent results of 
competent medical evaluation conducted in 1998, did reveal 
complaints of pain in the neck with radiation to both arms 
and hands on the frontal aspect.  However, the clinical 
findings were negative for objective evidence of any symptoms 
compatible with sciatic neuropathy, absent ankle jerk or 
other neurologic findings appropriate to the site of the 
diseased disc.  

A review of medical evidence dated in 1997 revealed possible 
intermittent radicular involvement at C5, but again did not 
document objective evidence of any symptoms compatible with 
sciatic neuropathy, including muscle spasm or absent ankle 
jerk.  Such evidence is the most probative in this case as it 
is the most recent and it fails to show pronounced neurologic 
symptoms warranting the assignment of a 60 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board next turns to the appropriateness of rating the 
veteran's service-connected back disability under Diagnostic 
Code 5285.  The Board notes that during the October 1998 
examination, the examiner opined that the veteran sustained 
some type of injury in 1976 and probably sustained a 
compression of C3 to some extent which set the stage for the 
development of cervical degenerative disc disease at that 
level and along with this, reversal of the cervical curve in 
that area.  Prior to that time X-ray films of the cervical 
spine taken in 1997 showed reversal of the lordosis and disc 
degeneration at C3-4. 

A review of the evidence indicates that the veteran's 
service-connected back disability does not contemplate either 
neck involvement or involvement to the extent contemplated by 
a 100 percent rating under Diagnostic Code 5285, such as cord 
involvement requiring long leg braces.  Furthermore, a 60 
percent evaluation may be assigned for residuals of vertebral 
fracture without cord involvement, abnormal mobility 
requiring neck brace (jury mast)are not shown to have been 
met.  However, the evidence does not reflect that such 
criteria have been met.  Although the evidence indicates that 
the veteran occasionally wears a neck brace, there was no 
indication that he is required to wear a neck brace (jury 
mast) as a result of abnormal mobility.  

The Board has also considered whether the notes following 
Diagnostic Code 5285 provide a basis for an increased 
evaluation.  In this regard, indeed, there is a suggestion in 
the record that the veteran fractured a vertebra at C3.  
Moreover, the evidence indicates a demonstrable vertebral 
deformity due to fracture, and that therefore, a 10 percent 
rating may be added to the rating already in place for muscle 
spasm.  Consequently, an increased schedular rating of 50 
percent is warranted for the veteran's service-connected back 
disability under Diagnostic Code 5285.

The Board next recognizes that the United States Court of 
Appeals for Veterans Claims (Court), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Recently, the VA Office of the General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 even where the veteran is in receipt of 
the maximum percentage under the diagnostic codes pertaining 
to limitation of motion.  See VAOPGCPREC 36-97.  

In this instance, the veteran has not demonstrated any 
additional significant functional loss in excess of that 
currently contemplated under Diagnostic Codes 5285-5293 to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The 50 percent evaluation currently assigned 
specifically contemplates limitation of motion, degenerative 
changes, spasm and pain, as set out in the diagnostic codes 
considered above, particularly 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293.  The veteran has evidenced no additional 
manifestations not contemplated by the above, such as 
atrophy, weakness, incoordination or swelling.  

Moreover, the deformity which has been shown has been 
appropriately compensated in accordance with the schedular 
criteria.  In fact, as set out in the factual background, 
recent examinations have been specifically negative for 
notation of spasm, atrophy or fasciculation.  Examiners have 
noted the veteran's complaints and have in fact reported that 
his physical activities are limited due to back problems; 
nevertheless, the Board notes as significant that the veteran 
actually showed much improved range of motion during an 
orthopedic examination conducted in 1998 as opposed to that 
shown in 1997.   The evidence does not demonstrate objective 
symptomatology which supports the grant of an evaluation in 
excess of 50 percent based on additional disability due to 
pain and/or functional loss.

The Board has also considered whether the veteran might be 
entitled to a separate evaluation for his service connected 
disability of the spine.  Controlling laws and regulations 
provide that, when the record reflects that the veteran has 
multiple problems, it is possible for a veteran to have 
"separate and distinct manifestations" from the same injury, 
permitting different disability ratings.  


The critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  In this case, the veteran's 
disabilities consisting of residuals of a compression 
fracture of C3 and degenerative arthritis of 
C3-4 have resulted in overlapping symptomatology, and 
accordingly, the conditions have been evaluated together as 
part and parcel of each other symptoms.  Inasmuch as the 
manifestations of these conditions are not separate and 
distinct from one another, separate disability evaluations 
are not warranted for those conditions.

The veteran would be entitled to a separate disability rating 
for separate segments of the spine if ankylosis or limitation 
of motion involves more than one segment of the spine as 
defined in a note under Diagnostic Code 5285.  38 C.F.R. § 
4.71a, Diagnostic Code 5285 (note).  However, recent 
examination reports as noted above do not indicate that the 
veteran has limitation of motion affecting more than a single 
segment extending beyond a single vertebra of the adjacent 
segment.  

Consequently, given the range of motion studies, the x-ray 
reports that strongly suggest that problems causing 
limitation of motion exist in the cervical area as opposed to 
the thoracic and lumbar areas, and under the rule cited 
above, the Board finds that a separate rating is not 
warranted on the basis of limitation of motion affecting 
multiple segments.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  


That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as reflected by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

The veteran has suggested that his cervical spine disability 
results in marked interference with his employment.  The 
evidence reflects that the veteran has missed work due to 
exacerbating episodes.  However, the record does not reflect 
the necessity for hospitalization on a frequent basis due to 
his cervical spine complaints.  Nor do records support a 
finding that the veteran's cervical spine problem interferes 
with his employment to the extent that his job is threatened 
or beyond the extent contemplated in the Schedule.  

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 50 percent schedular evaluation currently 
assigned.  What the veteran has not shown in this case is 
that his spine disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, referral of the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular 
evaluation under the 38 C.F.R. § 3.321(b)(1) is not 
warranted.

For the reasons discussed herein, the Board finds that the 
evidentiary record supports a grant of entitlement to an 
increased evaluation of 50 percent for compression fracture 
of C3 with degenerative arthritis at C3-4, with application 
of pertinent governing criteria.


ORDER

Entitlement to increased evaluation of 50 percent for 
compression fracture of C3 with degenerative arthritis at C3-
4 is granted, subject to regulatory criteria governing the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

